Citation Nr: 1635474	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  15-07 874	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected lung disorder.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right foot fracture of the second metatarsal.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to March 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2015).  


FINDINGS OF FACT

1.  In September 2015 and again in June 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his claim seeking entitlement to service connection for an eye disorder, to include as secondary to his service-connected lung disorder.  This request was confirmed in a June 2016 letter submitted by the Veteran.  

2.  In September 2015 and again in June 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his claim seeking entitlement to a disability rating in excess of 10 percent for residuals of a right foot fracture of the second metatarsal.  This request was confirmed in a June 2016 letter submitted by the Veteran.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for an eye disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim of entitlement to a disability rating in excess of 10 percent for residuals of a right foot fracture of the second metatarsal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a September 2015 statement, the Veteran indicated that, while he was not satisfied with the determinations in his appeals, he wished to withdraw his appeal of all remaining issues.  In correspondence received in June 2016, he again stated that he was not able to pursue his appeal at the time; he would advise VA when he was again ready to pursue his claims.  As there remains no allegation of error of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review them.  Accordingly, both issues must be dismissed.  


ORDER

The appeal for entitlement to service connection for an eye disorder is dismissed.  

The appeal for a disability rating in excess of 10 percent for residuals of a right foot fracture of the second metatarsal is dismissed.  



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


